Per Curiam.

Harris purports to seek a writ commanding Judge Donnelly “to proceed with the hearing and * * * determination of this case without further delay * * However, as the court of appeals noted, Harris “does not specify * * * which aspect of the probate court case” has been unduly delayed. Instead, her complaint makes clear that she seeks the writ because she is dissatisfied with the probate court’s choice of a guardian for her sister.
“The writ of procedendo is merely an order from a court of superior jurisdiction to one of inferior jurisdiction to proceed to judgment. It does not in any case attempt to control the inferior court as to what that judgment should be.” State, ex rel. Davey, v. Owen (1937), 133 Ohio St. 96, 106, 10 O.O. 102, 106, 12 N.E.2d 144, 149. Since Harris has alleged no delay in judgment, she has stated no claim in procedendo. The judgment of the court of appeals is therefore affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.